Citation Nr: 1312315	
Decision Date: 04/15/13    Archive Date: 05/02/13

DOCKET NO.  10-31 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial compensable disability rating for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable disability rating for bilateral hearing loss.  

3.  Entitlement to a compensable disability rating for cellulitis and lymphangitis of the right leg.

4.  Entitlement to service connection for hypertension, to include as secondary to the Veteran's service-connected PTSD.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law



ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from March 1943 to January 1946. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Seattle, Washington Regional Office (RO) of the Department of Veterans Affairs (VA) which, in part, granted service connection for PTSD and bilateral hearing (assigning noncompensable disability ratings), continued a noncompensable rating for the Veteran's service-connected cellulitis and lymphangitis, and denied service connection for hypertension.  The Veteran disagreed with this decision and perfected an appeal.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's PTSD is currently in remission.  It has not been manifested by occupational and social impairment due to mild or transient symptoms which decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress.


2.  The Veteran has no more than Level I hearing loss in the right ear and Level I hearing loss in the left ear, evaluated as non-compensable.

3.  The Veteran's cellulitis and lymphangitis of the right leg is currently in remission.  There is no evidence of intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.

4.  There is no evidence of hypertension during the Veteran's active service and no competent medical evidence linking the Veteran's current hypertension with his active service to include a service-connected disorder.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating for PTSD have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.31, 4.71a, Diagnostic Code (DC) 9411 (2012).

2.  The criteria for an initial compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.385, 4.1-4.7, 4.21, 4.85, Diagnostic Code 6100 (2012).

3.  The criteria for a compensable disability rating for cellulitis and lymphangitis of the right leg have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, DC 7805 (prior to October 23, 2008).

5.  Service connection for hypertension is not established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his service-connected PTSD, bilateral hearing loss, and cellulitis and lymphangitis of the right leg are more disabling than currently evaluated.  With regard to the PTSD issue, the Veteran contends that even though he did not file a claim for service connection for PTSD until 2008, he believes that he deserves benefits for his based on what his symptoms were like right after he returned from service in 1946 as he had more symptoms back then.  The Veteran also contends that he has hypertension secondary to his service-connected PTSD.    

Increased Rating Issues

Disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2 (2010); see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In every instance where the schedule does not provide a 0 percent evaluation for a diagnostic code, a 0 percent evaluation shall be assigned when the requirements for a compensable evaluation are not met. See 38 C.F.R. § 4.31.  

When rating the service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. (1991).  The current level of disability, however, is of primary concern in a claim for an increased rating; the more recent evidence is generally the most relevant in such a claim, as it provides the most accurate picture of the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, given unintended delays during the appellate process, VA's determination of the "current level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period that the increased rating claim has been pending.  In those instances, it is appropriate to apply staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  "Staged ratings" or separate ratings for separate periods of time may be assigned based on the facts found following the initial grant of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  

1.  PTSD

The Veteran submitted a claim for service connection for an acquired psychiatric disorder in July 2008.  He was afforded a VA contract psychiatric examination in January 2009 which showed a diagnosis of PTSD and alcohol in full sustained remission.  By rating decision dated in April 2009, the RO granted service connection for PTSD and assigned a noncompensable disability rating effective July 10, 2009, exactly one year from the date of the Veteran's claim.  Subsequently, by rating decision dated in May 2009, the RO corrected the effective date to July 10, 2008, the date of the Veteran's claim.  The Veteran disagreed with this initial decision and subsequently perfected an appeal.  The Veteran was afforded a second VA contract psychiatric examination in January 2012.  

The Veteran's PTSD is currently rated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  Under that code, a 0 percent disability rating is in order when a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  

A 10 percent disability rating is in order when there is occupational and social impairment due to mild or transient symptoms that decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress, or symptoms that are controlled by continuous medication. 

A 30 percent disability rating is in order when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent rating for PTSD is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and the inability to establish and maintain effective relationships. Id.

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  A score of 71 to 80 indicates that, if symptoms are present at all, they are transient and expectable reactions to psychosocial stressors with no more than slight impairment in social and occupational functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242- 244 (1995).  GAF scores are generally used in examinations reports regarding Veterans' psychiatric disabilities.        

Evidence relevant to the current level of severity of the Veteran's PTSD includes VA contract psychiatric examinations dated in January 2009 and January 2012.  During the January 2009 VA contract examination the Veteran reported that his PTSD symptoms began in 1947.  He described no current symptoms of PTSD but stated that he felt that he had some symptoms years earlier.  He had difficulty focusing on his studies and had difficulty maintaining employment.  He stated that by 1960 he began to "relax and sort things out."  He reported that the symptoms were constant.  The Veteran indicated that the symptoms affected his total daily functioning which resulted in him behaving in an antagonistic manner toward others.  He had a distressed marriage early on, yet he had his wife remained married.  In addition, he upset a lot of people that he should not have.  He had serious financial problems during this period.  He stated that he was doing much better now and did not have trouble sleeping.  He denied any treatment for his previous psychiatric problems and had not received psychotherapy for a mental condition within the past year.  He had not been hospitalized for psychiatric reasons and had not made any emergency room visits for psychiatric problems.  

The Veteran reported that after military service he continued his education by attending high school and college but that he never graduated from college because he "couldn't handle it."  The Veteran reported a 33 year employment history, primarily in furniture sales for 17 years but also working at a lumber mill, post office, and appliance sales.  In these positions he maintained good relationships with his supervisors and co-workers.  The Veteran reported that he had been married to his wife for 60 years and that their relationship was fairly good.  He also has five children and two siblings and had good relationships with all of them.  

On mental status examination orientation was within normal limits.  Appearance, hygiene, and behavior were appropriate.  He maintained good eye contact during the examination.  Affect and mood were normal.  Communication, speech, and concentration were within normal limits.  Panic attacks were absent and there was no suspiciousness present.  There was no delusional history.  At the time of the examination, there were no delusions observed.  There was no history of hallucinations or any observed hallucinations during the examination.  Obsessional rituals were absent.  Thought processes were appropriate.  He was able to read and understand directions.  He did not have slowness of thought nor did he appear confused.  Judgment was not impaired.  Abstract thinking was normal.  Memory was mildly impaired - forgetting names, directions, and recent events.  He had some difficulty recalling newly learned events.  Suicidal and homicidal ideation were absent.  

The examiner found no Axis I diagnosis present.  There was a diagnosis of substance abuse (alcohol dependence) in sustained full remission.  The substance abuse was related to the Axis I diagnosis of PTSD by history.  The Veteran reportedly used alcohol to help him cope with anxiety.  The examiner assigned a GAF score of 80.  The examiner noted that the current Axis I condition did not meet the diagnostic criteria of PTSD according to DSM-IV because the Veteran did not present with the persistent avoidance of stimuli associated with the trauma or numbing of general responsiveness.  He also did not meet the criterion D.  However, the examiner also noted that it was likely that the Veteran suffered for years with PTSD following his military service.  

During the January 2012 VA contract examination the examiner diagnosed the Veteran with PTSD in remission as well as alcohol dependence in remission.  With regard to occupational and social impairment, the examiner noted that a mental condition has been formally diagnosed, but the symptoms were not severe enough either to interfere with occupational and social functioning or to require continuous medication.  The examiner denied any changes in his psychiatric condition since the previous VA contract examination and reported that his symptoms had not increased since his last evaluation.  He reported that he believes that he deserves more benefits based on what his symptoms were like right after he returned from service as he had more symptoms back then.  With regard to the PTSD diagnosis, the examiner noted that there was no persistent avoidance of stimuli associated with the trauma or numbing of general responsiveness and that there were no persistent symptoms of increased arousal.  Also, the examiner noted that the Veteran's PTSD symptoms do not cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  

With regard to current PTSD symptoms the examiner simply noted that the Veteran suffered from disturbances of motivation and mood.  There were no other symptoms attributable to the Veteran's PTSD.  

The Board finds that the preponderance of the evidence is against assigning an initial compensable disability rating for the Veteran's service-connected PTSD.  As above, a 0 percent disability rating is in order when a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication and the January 2012 VA contract examination specifically wrote that a mental condition had been formally diagnosed, but the symptoms were not severe enough either to interfere with occupational and social functioning or to require continuous medication.  While the Veteran may have experienced significant PTSD symptoms immediately upon returning from military service, the Veteran has reported that he began to "relax and sort things out" by 1960.  Notably, both the January 2009 and January 2012 VA contract examiners noted that the Veteran's PTSD was currently in remission.  Furthermore, the January 2012 VA contract examination indicated that the only PTSD symptom that the Veteran currently suffered from was disturbances of motivation and mood.  

A 10 percent disability rating is in order when there is occupational and social impairment due to mild or transient symptoms that decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress, or symptoms that are controlled by continuous medication.  Significantly, there is no evidence of current occupational or social impairment.  The Veteran maintains a significant relationship with his wife of 60 years along with his five grown children and had a successful occupational history of 30 years.  As such, the criteria for the next higher rating for PTSD have not been met.  

	2.  Bilateral hearing loss

The Veteran submitted a claim for service connection for bilateral hearing loss in July 2008.  He was afforded a VA contract audiological examination in January 2009 which showed a diagnosis of bilateral hearing loss.  By rating decisions dated in April and May 2009, the RO granted service connection for bilateral hearing loss, assigning a noncompensable disability rating effective July 10, 2008, the date of his claim.  The Veteran disagreed with this initial decision and subsequently perfected an appeal.  The Veteran was afforded a second VA contract audiological examination in January 2012.  

Impaired hearing will be considered a disability only after threshold requirements are met. See 38 C.F.R. § 3.385.  Once disability is established, levels of hearing loss are determined by considering the average pure tone threshold and speech discrimination percentage scores.  38 C.F.R. § 4.85(b).  See Lendenmann v. Principi, 3 Vet. App. 345 (1992) (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered).
 
The provisions of 38 C.F.R. § 4.86 address exceptional patterns of hearing loss.  The exceptional patterns addressed in this section are present when the puretone threshold at each of the 4 specified frequencies (1000, 2000, 3000 and 4000 Hz) is 55 decibels or more, or when the puretone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz.  

At the time of the January 2009 VA contract audiological examination the Veteran reported hearing loss in his right ear.  He was not receiving any treatment for the condition.  With regard to functional impairment, the Veteran reported difficulty with communication.  Audiological testing revealed the following:  

Puretone Threshold

1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
45 dB
45 dB
50 dB
60 dB
Left Ear
30 dB
45 dB
50 dB
60 dB

Puretone Threshold Average
Right Ear
50 dB
Left Ear
50 dB

Speech Recognition
Right Ear
92%
Left Ear
96%

During the January 2012 VA contract audiological examination, the examiner commented that the effect of the Veteran's hearing loss was that he had difficulty understanding normal conversation.  He also had to turn the volume up when watching television and, even with the increased volume, still had trouble understanding it.  Notably, the examiner indicated that the claims file was not available for review in connection with the examination.  Audiological testing revealed the following:  

Puretone Threshold

1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
45 dB
50 dB
50 dB
60 dB
Left Ear
30 dB
45 dB
50 dB
60 dB

Puretone Threshold Average
Right Ear
51.25 dB
Left Ear
46.25 dB

Speech Recognition
Right Ear
94%
Left Ear
94%

In the present case, the evidence does not show an exceptional level of impaired hearing; 38 C.F.R. § 4.86 is not applicable because the puretone threshold at each of the 4 specified frequencies (1000, 2000, 3000 and 4000 Hz) is not 55 decibels or more, nor is the puretone threshold 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz.  .

Applying the results from the January 2009 VA contract audiological examination to Tables VI yields a Roman numeral value of I for the right ear and a Roman numeral value of I for the left ear.  See 38 C.F.R. §§ 4.85, 4.86.  Applying these values to Table VII, the Board finds that the Veteran's hearing loss warrants a noncompensable evaluation.  

Applying the results from the January 2012 VA contract audiological examination to Tables VI also yields a Roman numeral value of I for the right ear and a Roman numeral value of I for the left ear.  See 38 C.F.R. §§ 4.85, 4.86.  Applying these values to Table VII, the Board finds that the Veteran's hearing loss still warrants a noncompensable evaluation.  The tables referred to above were provided to the Veteran in the Statement of the Case dated in July 2010.  

Accordingly, the Board finds that the preponderance of the evidence is against entitlement to an initial compensable disability rating for bilateral hearing loss. 38 C.F.R. § 4.3.  While the January 2012 VA contract audiological examiner indicated that the claims file was not available for review in connection with the examination, in cases such as disability ratings for hearing loss, the current audiological findings are controlling in comparison to a history of the disability.  

In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Such functional impairment has been appropriately considered but the overall evidence, as previously discussed, fails to support assignment of a compensable disability rating.  

With regard to whether referral for an extraschedular rating is warranted, the record does not establish that the rating criteria are inadequate for rating the Veteran's service-connected bilateral hearing loss.  A review of the January 2009 and January 2012 VA contract audiological examination reflects that the examiners (audiologists) did describe the functional effects of the Veteran's hearing loss, noting that the Veteran's chief complaint was difficulty with communication.  The rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  Hence, the rating criteria contemplate the Veteran's symptomatology.  Referral for consideration of an extraschedular rating is therefore not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  

	3.  Cellulitis and lymphangitis of the right leg

The Veteran's January 1946 separation examination shows that he suffered from cellulitis and lymphangitis in 1944 and 1945.  He submitted a claim for service connection for cellulitis and lymphangitis immediately after service and while the RO initially denied service connection for cellulitis and lymphangitis by rating decision dated in March 1946 (finding no current disability) the RO subsequently granted service connection for cellulitis and lymphangitis of the right leg by rating decision dated in April 1948 and assigned a noncompensable disability rating effective January 30, 1946, the day after the Veteran's discharge from military service.  

The Veteran filed a claim for an increased rating for his cellulitis and lymphangitis of the right leg in July 2008.  He was afforded a VA contract skin examination in January 2009.  By rating decisions dated in April and May 2009, the RO continued the noncompensable disability rating previously assigned.  The Veteran disagreed with this decision and subsequently perfected an appeal.  The Veteran was afforded a second VA contract skin examination in January 2012.  

The Veteran's cellulitis and lymphangitis of the right leg is currently rated under 38 C.F.R. § 4.118, DC's 7899-7806.  DC 7899 indicates the disability is not listed in the Schedule for Rating Disabilities and it has been rated by analogy under a closely related disease or injury. 38 C.F.R. §§ 4.20, 4.27.  Under DC 7806 disorders of the skin will be rated as follows: More than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period will result in a 60 percent evaluation.  20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period will result in a 30 percent evaluation.  At least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period will result in a 10 percent evaluation.  Less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period will result in a non compensable evaluation.  38 C.F.R. § 4.118, DC 7806.  

The Board notes that on September 23, 2008, VA amended the criteria for evaluating scars. See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  The amendments are only effective, however, for claims filed on or after October 23, 2008, although a claimant may request consideration under the amended criteria.  In this case, the Veteran submitted his claim in July 2008 and has not requested such consideration.  

Evidence relevant to the current level of severity of the Veteran's cellulitis and lymphangitis of the right leg includes VA contract skin examinations dated in January 2009 and January 2012.  During the January 2009 VA contract skin examination the Veteran reported that he was diagnosed with recurrent cellulitis and lymphangitis since 1944.  The skin disease did not involve any area that was exposed to the sun.  There was no exudation, ulcer formation, itching, shedding, or crusting.  The Veteran denied treatment over the past 12 months.  He reported that had not used UVB, intensive light therapy, PUVA, or electron beam therapy for his condition.  The Veteran reported the following functional impairments:  his leg stiffens up, especially when his feet were wet.  At one time he could not walk or work for two weeks, however, nothing severe had happened recently.  

On physical examination of the skin, there were no signs of skin disease:  acne, chloracne, scarring alopecia, alopecia areata, or hyperhidrosis present.  There was also no scar present.  On physical examination of the lymphatic system, there was no evidence of lymphadenopathy, hepatomegaly, signs of bleeding, splenomegaly, evidence of superior vena  cava syndrome, or jaundice.  There were no signs of anemia.  Breath sounds were symmetric, there were no rhonchi or rales, and expiratory phase was within normal limits.  There was no tenderness of the abdomen and liver and spleen were not palpable.  Bowel sounds were normal and there were no ascites.  The examiner continued the diagnosis of cellulitis and lymphangitis of the right leg and indicated that there was no change in the diagnosis.  The examiner noted that the Veteran's cellulitis and lymphangitis of the right leg was in remission and that there were no signs or recurrent symptoms of cellulitis or lymphadenitis.  

During the January 2012 VA contract skin examination the examiner continued the diagnosis of cellulitis and lymphangitis.  The Veteran reported that he had an infection of the right leg during his military service and was put on Penicillin for a month.  It was noted that the Veteran's skin disorder did not cause scarring or disfigurement of the head, face, or neck.  There were no benign or malignant neoplasms and the Veteran did not have any systemic manifestations due to any skin diseases.  It was noted that the Veteran had been treated with oral or topical medications in the past 12 months for a skin condition, however it appears that the examiner was referring to the Veteran's use of Penicillin for one month due to an infection during military service and not in the past 12 months.  It was noted that the Veteran had not had any treatments or procedures other than systemic or topical medications in the past 12 months for exfoliative dermatitis or papulosquamous disorders.  The Veteran also denied any debilitating episodes in the past 12 months due to urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis.  It was also noted that the Veteran did not have any currently visible skin conditions.  Furthermore, it was noted that there was no benign or malignant neoplasm or metastasis related to any current skin disorder.  The examiner noted that the Veteran did not have any other pertinent physical findings, complications, conditions, signs, and/or symptoms related to his cellulitis and lymphangitis.  Finally, the examiner noted that the Veteran's skin disorder did not impact his ability to work.  

Given the evidence of record, the Board finds that a compensable disability rating for cellulitis and lymphangitis of the right leg is not warranted.  As above, the January 2009 VA contract skin examiner found that noted that the Veteran's cellulitis and lymphangitis of the right leg was in remission and that there were no signs or recurrent symptoms of cellulitis or lymphadenitis.  Also, the January 2012 VA contract skin examiner noted that the Veteran had not received any treatment for his cellulitis and lymphangitis of the right leg and did not have a visible skin condition.    

	4.  Other Considerations

With regard to all of the Veteran's service-connected disabilities evaluated above, the Board has also considered his statements that his disabilities are worse than evaluated.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses. Layno, 6 Vet. App. at 470.  However, other than requesting higher evaluations, his pleadings have been non-specific.  

As such, the Board finds the Veteran's specific reports of symptomatology to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  In conclusion, the Board finds that the preponderance of the evidence is against compensable disability ratings for the claimed disabilities and the appeal is denied.

The Veteran has argued that his service-connected disorder previously affected his ability to maintain substantially gainful employment.  Specifically, the Veteran has reported that he had difficulty maintaining steady employment prior to 1960 due to his PTSD.  The Veteran also reported that his right leg his leg stiffens up, especially when his feet were wet, and at one time he could not walk or work for two weeks, however, nothing severe had happened recently.  As such, the Board will now determine whether referral for an extraschedular rating is warranted.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  

Here, the record does not establish that the rating criteria are inadequate for rating the Veteran's PTSD, bilateral hearing loss, and/or cellulitis and lymphangitis of the right leg.  The competent medical evidence of record shows that both the PTSD and the cellulitis and lymphangitis of the right leg are currently in remission.  The effects of the Veteran's service-connected disabilities have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Thun v. Peake, 22 Vet. App. 111 (2008)

Service Connection Issue

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
     
In addition, certain chronic diseases, including hypertension, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 C.F.R.  §§ 3.307, 3.309.  Disorders diagnosed more than one year after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. 
§ 3.303(d).

Additionally, service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to implement the decision in Allen v. Principi, 7 Vet. App. 439 (1995), which addressed the subject of the granting of service connection for the aggravation of a nonservice-connected condition by a service-connected condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c).  The amended 38 C.F.R. § 3.310(b) institutes additional evidentiary requirements and hurdles that must be satisfied before aggravation may be conceded and service connection granted.  The Veteran filed the current claim in May 2005.  Thus, o whatever extent the revised regulation may be more restrictive than the previous one, the Board will afford the veteran review under both the old and new versions.  See VAOPGCPREC 7-2003 (Nov. 19, 2003). 

In addition to the above requirements, there are alternative methods of establishing service connection under 38 C.F.R. § 3.303(b).  For example, a claimant may establish service connection by chronicity.  Chronicity is established if the claimant can demonstrate (1) the existence of a chronic disease in service and (2) present manifestations of the same disease.  See Savage v. Gober, 10 Vet .App. 488 (1997).  Alternatively, the claimant may establish service connection by continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post service symptomatology.  Savage, 10 Vet. App. at 495. 

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1372.

Hypertension must be confirmed by readings taken two or more times on at least three different days.  The term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104 Note(1) to Diagnostic Code 7101.

The Veteran's service treatment records are negative for a diagnosis or indication of hypertension.  His blood pressure on enlistment examination in March 1943 was 120/60 and his blood pressure reading on separation examination in January 1946 was 120/64.  

The Veteran submitted a claim for service connection for hypertension in July 2008.  At that time, he indicated that his hypertension began in 1948 and the Veteran wrote that it was his belief that his hypertension was secondary to his psychiatric problems immediately after separation from military service.  During a January 2009 VA contract psychiatric examination the Veteran reported that he had had hypertension for 20 years (since approximately 1989).  There is no actual medical documentation in the claims file showing an actual diagnosis of hypertension.  

The Board finds that the preponderance of the evidence is against service connection for hypertension on a presumptive basis.  Significantly, there is no evidence of hypertension within one year after military service.  The Veteran has reported that he first developed hypertension in 1948 and that he first developed hypertension in approximately 1989.  The Board questions the 41 year discrepancy between these two dates but further finds that even if the Veteran first developed hypertension in 1948 this is more than one year after his discharge from military service in 1946.      

The Board also finds that the preponderance of the evidence is against service connection for hypertension on a direct basis.  First, there is no evidence of an indication or diagnosis of hypertension in service.  As above, His blood pressure on enlistment examination in March 1943 was 120/60 and his blood pressure reading on separation examination in January 1946 was 120/64.  Second, the Veteran most recently reported a history of hypertension beginning in 1989, approximately 43 years after military service.  Such a lapse of time is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  Finally, there is no medical evidence in the record that links any current hypertension to an incident of the Veteran's active military service, to include the Veteran's service-connected PTSD.  Significantly, during the January 2009 VA contract psychiatric examination the Veteran reported that he experienced significant PTSD symptoms prior to 1960 but that by 1960 he began to "relax and sort things out."  The examiner indicated that the Veteran previously had PTSD but that it was currently in remission.  During that same examination the Veteran reported a 20 year history of hypertension which would put the onset of hypertension as 1989.  The Board finds that the 29 year gap between 1960, when the Veteran's PTSD symptoms reportedly resolved, and 1989, when the Veteran's hypertension reportedly began, to be too remote in time to suggest a link between the Veteran's PTSD and his hypertension.  Consequently, there is no reasonable possibility of substantiating his hypertension claim on a direct or secondary basis.  See Waters v. Shinseki, 601 F.3d 1274   (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the Veteran, in which case an examination may not be required). 

It is acknowledged that the Veteran is competent to give evidence about his observable symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  It is further acknowledged that lay evidence concerning continuity of symptoms after service, may be credible regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Here, however, any statements as to elevated blood pressure readings continuing immediately after service are not found to be persuasive in light of the fact that the Veteran reported only a 20 year history of hypertension during the January 2009 VA contract psychiatric examination.  Such histories reported by the Veteran for evaluation purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care); see also Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).

For these reasons, continuity of symptomatology has not here been established, either through the medical evidence or through the Veteran's statements.  Stated differently, hypertension was not demonstrated during service, at separation, or within one year of separation.  Such findings are inconsistent with a diagnosis of hypertension and inconsistent with any possible allegation of continuity of symptomatology.  Furthermore, there is no competent evidence linking the remote onset of hypertension to service.  

Accordingly, for the reasons stated above, the Board finds that the preponderance of the evidence is against the claim for service connection for hypertension.  As the evidence is not in relative equipoise, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The RO provided the appellant pre-adjudication notice by a letter dated in January 2009.  Moreover, the record shows that the appellant was represented by a private attorney throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations for the PTSD, bilateral hearing loss, and cellulitis and lymphangitis claims, obtained medical opinions as to the severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board although he declined to do so.  

The Board notes that a medical opinion has not been obtained with regard to the hypertension issue.  However, there is no competent evidence that suggests a causal link between the Veteran's hypertension and his military service, to include a service-connected disability.  Indeed, in view of the 29 year gap between 1960, when the Veteran's PTSD symptoms reportedly resolved, and 1989, when the Veteran's hypertension reportedly began, relating the Veteran's hypertension to his service or his service-connected PTSD would be entirely speculative. Therefore, there is no duty to obtained a medical opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

An initial compensable disability rating for PTSD is denied.

An initial compensable disability rating for bilateral hearing loss is denied.  

A compensable disability rating for cellulitis and lymphangitis of the right leg is denied.

Service connection for hypertension is denied.  




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


